ACCEPTED
                                                                                 03-15-00433-CR
                                                                                         7360200
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           10/13/2015 4:59:27 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                                 15-00433-CR
                          NO. 03-00433-CR

                                                                FILED IN
                                                         3rd COURT OF APPEALS
                               * * *                          AUSTIN, TEXAS
                                                         10/13/2015 4:59:27 PM
                          In The 3rd District                JEFFREY D. KYLE
                                                                  Clerk
                       Court of Appeals of Texas

                               * * *

                          Hector Hato Laboy

                                  v.

                          The State of Texas

                               * * *

                            Appealed from the
                              Travis County
                        County Court at Law No. 4
                Trial Court Cause No. D-1-DC-13-204642

___________________________________________________________________

              APPELLANT'S MOTION FOR EXTENSION OF TIME
                           IN WHICH TO FILE
                          APPELLANT’S BRIEF
___________________________________________________________________

                                John S. Butler
                                State Bar No. 03526150
                                700 Lavaca Street, Suite 1400
                                Austin, Texas 78701
                                Telephone (512) 472-3887
                                Facsimile (512) 233-1787
                                Email     butler@lawyer.com
                                ATTORNEY FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

                Appellant moves for an extension of time in which to file his Brief, and would show
the Court the following:

   1. Appellant’s brief in this case was due on September 9, 2015.

   2. On September 21, 2015, this Court notified the undersigned counsel that the brief was
      overdue, and order a response by October 1, 2015.

   3. Appellant’s brief has been filed contemporaneously with this Motion.

       WHEREFORE, Appellant prays this Court accept Appellant’s Brief, and hear the case on
   its merits.



                                                      Respectfully submitted,




                                                      John S. Butler

                                                      ATTORNEY FOR APPELLANT
                                                      700 Lavaca Street, Suite 1400
                                                      Austin, Texas 78701
                                                      Telephone (512) 472-3887
                                                      Facsimile (512) 233-1787
                                                      STATE BAR #03526150




                                                -2-
                                  CERTIFICATE OF SERVICE

  As Attorney of Record for Appellant, I do hereby certify that a true and correct copy of this
Motion for Extension of Time was provided to the District Attorney of Travis County, Texas on
October 1, 2015, via U.S. Mail to:

Travis County District Attorney
P O BOX 1748
Austin TX 78767


Date: October 13, 2015




JOHN S. BUTLER
Attorney for Appellant




                                              -3-